DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received on 5/24/2021.
Claims 23, 24, 35 and 44 are amended.
Claims 45 and 46 are new.
Claims 39-43 are withdrawn from further consideration.
Claims 23-38 and 44-46 are pending in the current application.
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the amended claim which recites in part “wherein the at least one fiber mat lies completely against the surface”.  The arguments then explicitly are directed toward circumferential groove-shaped recess of applicant’s invention and the corresponding rectangular shaped recess of Brauers.  The applicant notes that in figure 4 of Brauers the fabric laminate is not shown to lie completely against the walls of the rectangular groove, but rather shows a V-shaped curved fabric laminate in the rectangular groove.  Applicant further goes on to stipulate the applicants invention presses the fiber mat onto the walls of the grooves before any resin is applied.  Applicant does acknowledge that in one embodiment Brauers teaches to create grooves in the base via milling and then press the fabric laminate into the grooves using a suitable tool before the laminating process, but that Brauers fails to teach or suggest how the fabric lies against the walls of the groove and which tool is .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-27, 30 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Brauers, US 8535794 (similar to WO2005012074 cited by applicant). 
Regarding claim 23:  Brauers discloses a fiber-reinforce structural component shaped in the form of a surfboard comprising;
 a body made of plastic (Fig. 1, #2);
 a laminate layer (Fig.1, #4);
a groove-shaped recess 10;
wherein the body is delimited by a surface, to which a laminate layer made of at least one fiber mat and a matrix (see column 7 lines 10-12) is undetachably connected;

wherein a predetermined partial area of the surface is delimited by the at least one groove-shaped recess (see Figures 2-4).
Brauers does not explicitly disclose that the grooves are circumferential or that the fiber mat lies completely against the surface (of the groove shaped recess).  The examiner interprets the term grooves as disclosed by Brauers to include any common shape and although Figure 4 of Brauers appears to show a rectangular groove, a circumferential groove as claimed by the applicant as shown in Fig. 6 of applicant’s drawings would only be a minor change of shape well within the skills and abilities of an artisan.  Further while Brauers does not explicitly indicate the fiber mat lies completely against the surface, one of ordinary skill understands that the process of laminating is designed to create a bond between the laminate and the surface to which it is attached by minimizing or preventing voids.  Brauers discloses pressing the laminate into the grooves using tools of the trade and while not explicitly disclosing the fiber mat lies completely against the surface one of ordinary skill would understand that such is the desired outcome of the laminating process.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the grooves of Brauers in a circumferential shape and to ensure the fiber mat les completely against the surface.  The motivation for doing so is to choose a common cutter shape to create the grooves and to ensure a strong bond between the surface and the fiber mat by minimizing voids.

Regarding claims 28, 29 and 31-34: Brauers discloses the invention set forth above including criss-crossed grooves with depths of up to 4cm which encompasses the claimed range of .5mm to 15mm.  The examiner considers changing the shape of the circumferential groove shaped recesses to a hexagon or varying the depth of the groove as minor changes in shape or size typically considered to be within the skill and abilities of an artisan.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surfboard of Brauers by altering the depth of the grooves and the pattern or size of the grooves to achieve the desired strength in areas of the board subject to varying level of stresses.  Doing so would optimize the overall strength and flexibility of the board and minimize material costs.
Regarding claims 35-38:  Brauers discloses the invention set forth above including laying a fiber mat against the circumferential groove-shaped recesses and an intermediate layer extending between the core and the surface, where the intermediate layer is filled with the matrix (see column 4 lines 44-46 which lists various methods of laminating including an autoclave process and column 7 line 21-column 9 line 14).  While Brauers does not explicitly disclose a second laminate layer, multiple laminate layers are common in the art and would be a simple design choice taken into consideration during the design process. It would have been obvious to one of ordinary 
Regarding claims 45 and 46:  As best understood by the examiner claims 45 and 46 are achieved by using a heated press to essentially melt the material of the body as pressure is applied.  Brauers discloses an intermediate layer consisting of the base, underlayment and fiber mat formed by pressing the fabric into the base (See column 2 line 1-line 14). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617